Citation Nr: 1451191	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-26 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.  

5.  Entitlement to service connection for asthma.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from October 2002 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

The issues of service connection for a left knee disorder, a right knee disorder, TMJ syndrome, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC). 


FINDING OF FACT

A current bilateral hearing loss disability for VA rating purposes has not been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The RO, in a January 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent service and post service treatment records have been requested and that all available records have been obtained. 

The Veteran was afforded a VA examination in February 2007.  The result from this examination is sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the applicable criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder, to include all records in Virtual VA and VBMS.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).


Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the Veteran's service treatment records reveals that at the time of his August 2002 service entrance examination, testing revealed pure tone thresholds, in decibels, of 20, 20, 20, 20, and 25 for the left ear; and 20, 15, 20, 20, and 20 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a July 2003 audiological evaluation, testing revealed pure tone thresholds, in decibels, of 15, 15, 15, 10, and 10 for the right ear; and 20, 15, 15, 20, and 20 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At an August 2005 audiological evaluation, testing revealed pure tone thresholds, in decibels, of 20, 20, 15, 5, and 20 for the right ear; and 20, 20, 15, 25, and 20 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of the Veteran's August 2006 service separation examination, testing revealed pure tone thresholds, in decibels, of 25, 20, 20, 15, and 15 for the right ear, and 25, 30, 25, 20, and 30 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At an audiological evaluation performed later that month, testing revealed pure tone thresholds, in decibels, of 25, 20, 20, 15, and 15 for the right ear, and 25, 30, 25, 20, and 30 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

In conjunction with his request for service connection for hearing loss, the Veteran was afforded a VA examination in February 2007.  Audiological testing performed at that time revealed pure tone thresholds, in decibels, of 15, 15, 15, 10, and 25 in the right ear and 15, 15, 15, 20, and 30 in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  CNC word list speech recognition score was 100 percent in the left and right ear.  The examiner indicated that the Veteran had hearing within normal limits from 500 to 4000 Hertz with excellent speech recognition.  

Treatment records associated with the claims folder subsequent to the VA examination reveal no findings of hearing loss as defined for VA rating purposes.  

As to service connection for bilateral hearing loss, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of 38 U.S.C.A. § 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran reported a history of in-service noise exposure.  While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds or speech recognition thresholds set forth in 38 C.F.R. § 3.385 have been met as this is a medically complex question that is also based on objective testing (audiometric and speech recognition) that the Veteran cannot perform on himself.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The competent evidence, consisting of the results of the in-service audiological evaluations and the VA audiometric examination, affirmatively shows that the Veteran does not currently have a hearing loss as defined in 38 C.F.R. § 3.385.  For VA disability compensation purposes, the Veteran's hearing impairment does not meet the regulatory criteria to be considered a hearing loss disability.  See 38 C.F.R. § 3.385.  Because a current disability of hearing loss has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As explained, there is no current, competent evidence of hearing loss within the meaning of 38 C.F.R. § 3.385.  As such, the criteria for service connection have not been met, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

As it relates to the Veteran's left and right knees, at the time of the February 2007 VA general medical examination, the Veteran was found to not have any type of left knee disorder and to have clinical right knee degenerative arthritis, which was neither confirmed by X-ray nor MRI.  However, VA treatment records associated with the claims folder subsequent to the VA examination demonstrate that the Veteran has been seen with numerous complaints of bilateral knee pain, with diagnoses of possible patellofemoral stress syndrome being rendered.  The Veteran submitted a September 2009 report from his private physician, J. C., M.D., wherein it was noted that x-rays and MRIs performed on the knees were negative, but a diagnosis of bilateral chondromalacia patella was warranted.  

Based upon the evidence received subsequent to the February 2007 VA examination, the Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of all current left and right knee disorders and their relationship, if any, to the Veteran's period of service, to include the numerous complaints of knee pains reported in service.  

As it relates to the Veteran's claim of service connection for TMJ syndrome, at the time of the Veteran's August 2006 service separation examination, a notation of TMJ pain/pop was reported in the summary of defects and diagnoses portion of the report.  

At the time of a March 2007 VA dental examination, the Veteran was noted to have slight limitation of jaw movement, especially when he opened his mouth.  In the diagnosis section of the report, it was indicated that he had "symptoms and evidence of crepitate sound on both TMJ area and patient feels pain on both sides when eat and he complains of limited jaw motion when open are evidence of TMJ dysfunction".  The examiner did not state a diagnosis and it is unclear whether the Veteran feels he had TMJ or whether this is an actual diagnosis of TMJ by the examiner.  Given the above, the Veteran should be afforded a VA examination to determine the nature of any current jaw disorder, to include TMJ, with the examiner rendering an opinion as to whether it is related to the Veteran's period of service, to include the notation of TMJ pop/pain on the August 2006 separation examination.  

As to the Veteran's claim of service connection for asthma, the Board notes that while the Veteran was diagnosed as having bronchial asthma with intermittent symptoms at the time of the February 2007 VA general medical examination, the examiner did not render an opinion as to the etiology of the asthma and its relationship, if any, to the Veteran's period of service.  The August 2002 entrance examination indicates that there was no report of pre-existing asthma and no diagnosis of asthma.  On both the Veteran's August 2006 report of medical history and August 2006 service separation examination, it was indicated that he had been treated for wheezing/shortness of breath while in Iraq during his first deployment.  It was also reported that the Veteran had had childhood asthma "outgrown" on his August 2006 separation examination report.  Given the foregoing, the Veteran should be afforded a VA examination to determine the etiology of any current respiratory disorder, to include asthma, if present, and its relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any private treatment facilities/providers that have provided treatment for any left and right knee disorders, TMJ syndrome, or asthma, since December 2012.  Following receipt of the above names and addresses, along with written authorizations from the Veteran where necessary, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  

2.  Obtain all outstanding VA records from December 2012 to the present and associate them with the file.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory disorder, to include asthma.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner.  The examiner is requested to render the following opinions:  (a) What are the Veteran's current respiratory disorders, to include asthma? (b) Did any current respiratory disorder, to include asthma, clearly and unmistakably (obvious, manifest, undebatable) pre-exist active service? (c) If it is your opinion that any respiratory disorder, to include asthma, clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the respiratory disorder, to include asthma, was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? (d) If you conclude that any respiratory disorder, to include asthma, did not clearly and unmistakably pre-exist service, is it as likely as not (probability 50 percent of more) that any current respiratory disorder, to include asthma, had its onset in service or is otherwise related to service?  The examiner should reference the notations of asthma and treatment for wheezing/shortness of breath in the Veteran's service treatment records and the August 2006 report of childhood asthma "outgrown" when rendering his/her opinions.  Complete detailed rationale is requested for any opinion that is rendered.  

4.  Schedule the Veteran for a VA examination to determine the etiology of any current left or right knee disorder.  All indicated tests and studies are to be performed and all findings must be reported in detail.  The entire record must be made available to the examiner.  Following examination, the examiner is to provide the following opinion:  Does the Veteran currently have any left or right knee disorders?  If so, is it at least as likely as not (50 percent probability or greater) that any current left or right knee disorder, had its onset in service or is otherwise related to the Veteran's period of service, to include the numerous notations in service treatment records of right and left knee pain?  Detailed rationale for each opinion must be provided.

5.  Schedule the Veteran for a VA dental examination to determine the etiology of any current jaw disorder, to include TMJ.  All indicated tests and studies are to be performed and all findings must be reported in detail.  The entire record must be made available to the examiner.  Following examination, the examiner is to provide the following opinions:  Does the Veteran currently have any jaw disorders, to include TMJ?  If so, is it at least as likely as not (50 percent probability or greater) that any current jaw disorders, to include TMJ, had their onset in service or are otherwise related to the Veteran's period of service, to include the notations of TMJ pop/pain reported on the Veteran's August 2006 service separation examination?  Detailed rationale for each opinion must be provided.

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


